Title: From George Washington to Brigadier General Henry Knox, 11 February 1777
From: Washington, George
To: Knox, Henry

 

Dear Sir
Head Quarters Morris town 11th Feby 1777

I have yours of the 1st instant inclosing a Copy of a Memorial which you had presented to the Council & House of Representatives of the State of Massachusets. I most sincerely wish that your Representation may be attended with the Success it deserves, and that I could, with propriety, press the Subject of it upon them in the manner you desire. To advise them to give the Bounty of Twenty Pounds to the additional Battalions as well as to their quota of the Eighty Eight, would be giving my Sanction to, and Approbation of a Measure, which I have ever reprobated, as an indirect Breach of the Union, and of the Agreement entered into by their Delegates in Congress, to give a continental Bounty of twenty dollars ⅌ Man and no more. But thus much I have done; I have wrote to the Council & Assembly, and have given it as my Opinion, that they ought to furnish the three additional Regts of Infantry & one of Artillery because, when the Congress voted an addition of Sixteen Battalions of Foot, four Battalions of Artillery and Three Thousand Light Horse, and gave the appointment of them to me, they certainly expected, tho’ it was not expressed, that I should observe some rule of proportion in allotting them to the different States, and a better, I thought, I could not follow, than the proportion settled by Congress themselves in fixing the Quotas of the 88 Battalions. Upon this Scale, three Battalions of Infantry and one of Artillery was but a moderate demand upon the State of Massachusets for there has been raised and are now raising in the other Colonies, exclusive of the 88 Battalions. The German Battalion, A Battalion of Riflemen lately under the command of Colo. Stephenson and the Regt calld Hazen’s or the Congress’s own which is to consist when compleat of 2000 Men—Each State is bound, by every principle of Justice and Equity, to furnish their proportion of the additional Battalions, as much as they are of the Eighty Eight, and I dare to say if I had not distributed the Commissions among the Officers of the different States, those who had been neglected, would have charged me with partiality.
If the State of Massachusets will not consent to give their Assistance towards raising the three additional Battalions of Infantry, I have urged to them the Necessity of raising the Battalion of Artillery at least, in that State, because most of the Artillery-men who served in your Regt last Campaign came from thence, and will be Immediately useful.
I have repeatedly wrote to Congress and have informed them of the want of Money to the Eastward to carry on the recruiting Service, but as they have ordered loan Offices to be established in each State, I imagine the necessary Sums will be drawn from thence.

It will be time enough to think of arming & Cloathing Henleys, Lee’s and Jackson’s Regiments when we find there is a certainty of their being raised.
I a few days ago, sent Sixty thousand dollars to Govr Trumbull, for the recruiting Service in that State, he having informed me that their Treasury was exhausted & recruiting at a stand, but as I do not think he will have present occasion for that Sum, I have directed him to reserve 20 thousand for you. You will therefore either draw upon him or send for the Money.
Congress had resolved to adhere to Carlisle in Pennsylvania & Brookfield in Massachusets for the places of erecting the Elaboratories &ca. I do not think the odds between Carlisle and York any ways material and therefore the works will be built at the former, but upon your representation of the delay that will be occasioned if Brookfield is preferred to Springfield I desire you may proceed with the Works at the latter, and I will inform Congress of the Necessity of this Variation from their Resolve.
Please to inform Colo. Jackson that I recd his favor with the Warrant returned. Whenever I hear that he is likely to succeed in raising his Regt I will furnish him with recruiting Money. I am Dear Sir yr.
